Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
	Claims 1-15 have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a light feature, wherein said component communicates with another device, such as flash for an email alert” (Claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-15 are objected to because of the following informalities:  
With regards to claims 1-15, the preamble of each of the claims should refer to the same article set forth in the preamble of claim 1.  For example, the preambles of claims 1-4 should read (in part) as follows:
Claim 1.  A writing instrument clip comprising…
Claim 2. The writing instrument clip of claim 1, further…
Claim 3.  The writing instrument clip of claim 2, wherein the band further comprises…
Claim 4. The writing instrument clip of claim 1, wherein each of the male elements further comprise…

Claims 6 and 7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only (Claim 6 refers to both claim 4 and 5) and cannot depend from any other multiple dependent claim (Claim 7 depends from multiple dependent claim 6).  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
	Claim 12, Line 1: “the surface” should be changed to --a surface--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 3, at the outset, it should be noted that claim 1 sets forth a “writing instrument clip” that has an implied intended use of use with a writing instrument.  Thus, claim 1 is drawn solely to the subcombination of the writing instrument clip and the writing instrument is not an element of the claim.  However, the claim then seeks to define the writing instrument clip based on comparison to the writing instrument, e.g., see claim 1, paragraph b), as well as recite positive interaction with the writing instrument, e.g., “directly contact”, line 15.  Accordingly, it is unclear as to whether the claims are drawn to the combination or just the subcombination.  For this Office action only, Examiner will presume that the subcombination is being claimed.    However, Applicants should take note that the positive inclusion of what had been previously only inferentially referred to clearly creates the ambiguity as indicated above with regard to what actually is being required by the claims. Moreover, if the writing instrument is not an element of the writing instrument clip, how can details of such writing instrument constitute a limitation of the writing instrument clip?   If applicant does not want to positively include the writing instrument, Claim 2 could, for example, be worded (in part) as follows: “...a band that is configured to attach to, and may be removed from, a writing instrument…”.
Regarding claims 8-10 and 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 11 and 15, the phrases "or the like" and “or other suitable material” render the claims indefinite because the claims include elements not actually disclosed (those encompassed by "or the like" and “or other suitable material”, respectively), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Further, it must be clear throughout the claims with male elements/ attachable components to which are being referred.  If the limitations are the same for each of these features then the term ‘each’ should be used to indicate that the features are universal for each of the features and not just a selected one of the features. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cruver (US Patent 1,479,957) in view of Kahn (US Patent 2,094,796).

As to Claim 1, Cruver discloses the invention claimed is a writing instrument clip comprising:
a band (2) with stem (4,11);
said stem having a male element (8,12);
a removably attachable component (9) secured to said male element along the stem (Fig 5).
	However, Cruver does not disclose the clip having a plurality of male elements and corresponding plurality of components.
	Kahn teaches a similar writing instrument clip having a plurality of removable decorative components (P) mounted to receiving elements on the clip (Figs 14-21) to provide interchangeable letters/ identifying marks for an increased degree of personalization of the writing instrument to which the clip is attached (Page 1, Lines 1-26).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention was made to modify the clip of Cruver to include a plurality of male elements on the stem and corresponding attachable components to increase to personalization and design capabilities of the clip.

As to Claim 2, Cruver discloses the clip as sited in Claim 1 further comprises of a band that attaches to, and may be removed from, a writing device such as a pencil, pen, or stylus (Fig 1).

As to Claim 3, Cruver discloses the significantly as claimed, but does not explicitly disclose further comprising of an inner lining configured to grasp the writing instrument.  Examiner takes Official Notice that the inclusion of an additional friction layer such rubber on a clip surface is well known in the art to increase holding properties of a clip onto a surface.  Accordingly, It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include such a layer on the inner surface of the clip to increase the frictional properties of the clip to provide a better grip on the writing instrument.  Such a modification would produce expected and predictable results.

As to Claim 4, Cruver discloses the male elements of the stem as sited in Claim 1 further comprising of a shaft with lip that removably inserts into said component (Fig 5).
As to Claim 5, Cruver discloses the component as sited in Claim 1 further comprising of a cavity wherein a narrow opening leads to a larger opening within the component (Fig 5).

As to Claim 8, Cruver discloses the said attachable component as sited in Claim 1 wherein the component further comprises of a decorative element such as a stone, bead, jewel, initial, number, insignia, logo, character, photo, or image (‘display of advertising or other matter).

As to Claim 10, Cruver discloses the said attachable component as sited in Claim 1 wherein the component is further comprised of various sizes and shapes, such as round (Fig 2), oval, square, or octagonal.

As to Claim 11, Cruver discloses the said attachable component as sited in Claim 1 wherein the component further comprises of a moveable element that will roll, spin, rock, toggle, or the like, whereby further sensory input is provided to the user of the clip (Examiner considers the button 9 to be capable of spinning on elements 8/12 to provide a sensory input).

As to Claim 12, Cruver discloses the said attachable component as sited in Claim 1 wherein the surface of the component is further comprised of three dimensional tactile sensory textures, whereby further sensory in- put is provided to the user of the clip (Examiner considers the button 9 to have a 3 dimensional shape which provides sensory textures).

As to Claim 14, Cruver in view of Kahn disclose said attachable components as sited in Claim 1 wherein said components spin or move in conjunction with neighboring components (Examiner considers the button 9 to be capable of spinning on elements 8/12 as a user slides their fingers along the components).

As to Claim 15, Cruver discloses the said clip and attachable components as sited in Claim 1, wherein the clip and attachable components are comprised of metal, gold, silver, plastic, resin, wood, foam, or other suitable material (“sheet material”).


Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cruver in view of Kahn as applied to Claims 1-8, 10-12, 14, and 15 above, and further in view of Junkins (WO 2005/068217).
Cruver and Kahn disclose the writing instrument clip significantly as claimed, but do not disclose wherein the component further comprises a light feature, which provides utility, wherein said component communicates with another device (Page 5, lines 10-12 and Page 6, Lines 3-11).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the clip of Cruver and Kahn to include the light feature as taught by Junkins to create a pen with a illuminating design feature to increase functionality and entertainment value.



Allowable Subject Matter
The following independent claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 	
1. A writing instrument clip configured to be removably attached to a writing instrument, comprising:
a band configured to wrap around a body of a writing instrument; 
a stem extending from said band and having male elements located along the stem on an outer surface thereof; and
removably attachable components having female elements secured to said male elements;
wherein said components each comprise projections on a peripheral surface thereof which engage a neighboring component of said components to cause concurrent rotation of the components.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6019536 (52; Fig 4) and US 9950556 (Fig 13) disclose a similar pen clip having ornaments thereon.
US 3590441 also teaches a removable pen clip having a surface on which ornaments (24) may be mounted. 
The Examiner has additionally cited references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is recommended that applicant consider these as well.  These references are not supplied, but can be found using the USPTO search tool (https://ppubs.uspto.gov/pubwebapp/static/pages/landing.html)
When responding to this action, please keep the following in mind:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 



________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 

________________________________________________________________________
Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        9/28/2022